Order, Supreme Court, New York County (Carol E. Huff, J.), entered May 6, 1991, which granted petitioner’s application, pursuant to CPLR 7503 (c), to stay arbitration demanded by respondent pending a final determination of the second cause of action for injunctive relief in petitioner’s action pending in United States District Court for the Northern District of California, unanimously reversed, on the law, the petition is denied and the stay of arbitration vacated, without costs.
It is well settled that strict compliance with the provisions of CPLR 7503 (c) is required and that petitioner’s service of her petition to stay arbitration by ordinary mail, although otherwise timely, failed to satisfy the requirement of CPLR 7503 (c) that "[n]otice of such application shall be served in the same manner as a summons or by registered or certified mail, return receipt requested.” (Matter of Yak Taxi v Teke, 41 NY2d 1020; see also, Matter of Hanover Ins. Co. v McIntyre, 142 AD2d 728, 729; Matter of American Sec. Ins. Co. v Stanley, 86 AD2d 834; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C7503:12, at 366.) Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.